Exhibit TIB FINANCIAL CORP. RECEIVES NASDAQ MINIMUM BID PRICE NONCOMPLIANCE NOTICE Naples, FL (January 6, 2010) – TIB FINANCIAL CORP. (NASDAQ: TIBB), parent company of TIB Bank and Naples Capital Advisors, Inc., leading financial services providers servicing the greater Naples, Bonita Springs and Fort Myers area, South Miami-Dade County, The Florida Keys and Sarasota County, today announced that it has received an advisory letter from The Nasdaq Stock Market (“NASDAQ”) indicating that based upon the closing bid price for the Company’s common stock for the last 30 consecutive business days, the Company no longer meets the $1.00 minimum bid price requirement of listing rule 5450(a)(1) for continued listing and has a grace period of 180 calendar days to regain compliance (provided by rule 5810(c)(3)(A)). The Company’s common stock will continue to trade on the Nasdaq Global Select market throughout the grace period. To regain compliance, the Company must achieve a minimum closing bid price for its common stock above $1.00 for a minimum of 10 consecutive business days prior to the July 6, 2010 expiration of the grace period. Alternatively, the Company may be eligible for an additional grace period if it meets the initial listing standards, with the exception of bid price, for The Nasdaq Capital Market. Thomas J.
